          Case 1:19-cv-02290-KBJ Document 31 Filed 03/13/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             |
DAVID YANOFSKY,                              |
                                             |
              PLAINTIFF,                     |
                                             |
              V.                             |       CIV. A. NO. 19-2290 (KBJ)
                                             |
U.S. DEPARTMENT OF COMMERCE,                 |
                                             |
          DEFENDANT.                         |
                                             |

                   RENEWED MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure (“Rule”) 56, Defendant U.S. Department of

Commerce respectfully moves for summary judgment in its favor. In support of this motion,

Defendant submits the attached memorandum of law, statement of material facts, and three

declarations and the exhibits thereto. Also attached is a proposed order.

Dated: December 8, 2020                                Respectfully submitted,
                                                       MICHAEL R. SHERWIN
                                                       Acting United States Attorney

                                                       DANIEL F. VAN HORN
                                                       D.C. Bar # 924092
                                                       Chief, Civil Division

                                                       By: /s/ April Denise Seabrook
                                                       APRIL DENISE SEABROOK
                                                       D.C. Bar # 993730
                                                       Assistant United States Attorney
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       (202) 252-2525
                                                       April.Seabrook@usdoj.gov

                                                       COUNSEL FOR DEFENDANT
